Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 Eaton Vance Municipal Income Trust Eaton Vance Michigan Municipal Income Trust Eaton Vance California Municipal Income Trust Eaton Vance New Jersey Municipal Income Trust Eaton Vance Florida Plus Municipal Income Trust Eaton Vance New York Municipal Income Trust (formerly Eaton Vance Florida Municipals Income Trust) Eaton Vance Ohio Municipal Income Trust Eaton Vance Massachusetts Municipal Income Trust Eaton Vance Pennsylvania Municipal Income Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: Eaton Vance California Municipal Income Trust Eaton Vance Municipal Income Trust Eaton Vance Florida Plus Municipal Income Trust Eaton Vance New Jersey Municipal Income Trust Eaton Vance Massachusetts Municipal Income Trust Eaton Vance New York Municipal Income Trust Eaton Vance Michigan Municipal Income Trust Eaton Vance Ohio Municipal Income Trust Eaton Vance Pennsylvania Municipal Income Trust The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 January 29, 2008 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of your Fund, which will be held at The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, March 28, 2008 at 2:30 P.M. (Boston time). At this meeting, you will be asked to consider the election of Trustees. The enclosed proxy statement contains additional information. We hope that you will be able to attend the meeting. Whether or not you plan to attend and regardless of the number of shares you own, it is important that your shares be represented. We urge you to complete, sign and date the enclosed proxy card and return it in the enclosed postage-paid envelope as soon as possible to assure that your shares are represented at the meeting. Sincerely, /s/ Cynthia J. Clemson Cynthia J. Clemson /s/ Robert B. MacIntosh Robert B. MacIntosh Co-Director Co-Director Municipal Investments Municipal Investments YOUR VOTE IS IMPORTANT  PLEASE RETURN YOUR PROXY CARD PROMPTLY It is important that your shares be represented at the Annual Meeting. Whether or not you plan to attend in person, you are requested to complete, sign and return the enclosed proxy card as soon as possible. You may withdraw your proxy if you attend the Annual Meeting and desire to vote in person. Eaton Vance California Municipal Income Trust Eaton Vance Municipal Income Trust Eaton Vance Florida Plus Municipal Income Trust Eaton Vance New Jersey Municipal Income Trust Eaton Vance Massachusetts Municipal Income Trust Eaton Vance New York Municipal Income Trust Eaton Vance Michigan Municipal Income Trust Eaton Vance Ohio Municipal Income Trust Eaton Vance Pennsylvania Municipal Income Trust NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held Friday, March 28, 2008 The Annual Meeting of Shareholders of each of the above registered investment companies, each a Massachusetts business trust (collectively the Funds), will be held at the principal office of each Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, March 28, 2008 at 2:30 P.M. (Boston time), for the following purposes: 1. To elect three Class III and two Class II Trustees of each Fund, one of whom shall be elected solely by the holders of each Funds Auction Preferred Shares. 2. To consider and act upon any other matters that may properly come before the meeting and any adjourned or postponed session thereof. Each Fund will hold a separate meeting. Shareholders of each Fund will vote separately. The Board of Trustees of each Fund has fixed the close of business on January 15, 2008 as the record date for the determination of the shareholders of a Fund entitled to notice of and to vote at the meeting and any adjournments or postponement(s) thereof. By Order of each Board of Trustees /s/ Maureen A. Gemma Maureen A. Gemma Secretary January 29, 2008 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of their Fund avoid the necessity and additional expense to the Fund of further solicitations by promptly returning the enclosed proxy. The enclosed addressed envelope requires no postage if mailed in the United States and is intended for your convenience. Eaton Vance California Municipal Income Trust Eaton Vance Municipal Income Trust Eaton Vance Florida Plus Municipal Income Trust* Eaton Vance New Jersey Municipal Income Trust Eaton Vance Massachusetts Municipal Income Trust Eaton Vance New York Municipal Income Trust Eaton Vance Michigan Municipal Income Trust Eaton Vance Ohio Municipal Income Trust Eaton Vance Pennsylvania Municipal Income Trust The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of the Annual Meetings of Shareholders of Eaton Vance California Municipal Income Trust (the California Fund), Eaton Vance Florida Plus Municipal Income Trust (the Florida Fund), Eaton Vance Massachusetts Municipal Income Trust (the Massachusetts Fund), Eaton Vance Michigan Municipal Income Trust (the Michigan Fund), Eaton Vance Municipal Income Trust (the Municipal Fund), Eaton Vance New Jersey Municipal Income Trust (the New Jersey Fund), Eaton Vance New York Municipal Income Trust (the New York Fund), Eaton Vance Ohio Municipal Income Trust (the Ohio Fund) and Eaton Vance Pennsylvania Municipal Income Trust (the Pennsylvania Fund) (collectively the Funds) to be held March 28, 2008, for the benefit of shareholders who do not expect to be present at the meeting. This proxy is solicited on behalf of the Board of Trustees of each Fund and is revocable by the person giving it prior to exercise by a signed writing filed with the Funds Secretary or by executing and delivering a later dated proxy or by attending the meeting and voting the shares in person. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of the election of each Trustee. This proxy material is being mailed to shareholders on or about January 29, 2008. The Board of Trustees of each Fund has fixed the close of business on January 15, 2008 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponement(s) thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. The number of Common Shares, $.01 par value per share (Common Shares), and the number of Auction Preferred Shares, $.01 par value per share, liquidation preference $25,000 per share (APS), of each Fund outstanding on January 15, 2008 were as follows: No. of Common No. of APS Shares Outstanding Shares Outstanding Fund January 15, 2008 On January 15, 2008 California Fund 7,181,487.723 2,360 Florida Fund 4,257,407.859 1,420 Massachusetts Fund 2,714,062.705 860 Michigan Fund 2,116,293.178 700 Municipal Fund 17,190,436.340 5,240 New Jersey Fund 4,621,484.818 1,520 New York Fund 5,375,345.471 1,780 Ohio Fund 2,829,304.425 940 Pennsylvania Fund 2,708,461.740 900 Each Fund will vote separately on each item; votes of multiple Funds will not be aggregated. The Florida Fund has received Schedule 13D/A indicating that the following shareholder owned more than 5% of the common shares of the Florida Fund as of December 21, 2007: Name and Address of Amount and Nature of Title Beneficial Owner Beneficial Ownership Percent of Class Eaton Vance Florida Karpus Management, Inc., 510,997 shares with sole 12.00% Plus Municipal d/b/a Karpus Investment voting and dispositive power Income Trust Management Common Shares 183 Sullys Trail Pittsford, NY 14534 * Effective January 1, 2008, Eaton Vance Florida Municipal Income Trust changed its name to Eaton Vance Florida Plus Municipal Income Trust. 1 As of January 15, 2008, to each Funds knowledge, (i) no other shareholder beneficially owned more than 5% of the outstanding shares of a Fund; and (ii) the Trustees and officers of each Fund, individually and as a group, beneficially owned less than 1% of the outstanding shares of each Fund. The Boards of Trustees of the Funds know of no business other than that mentioned in Item 1 of the Notice of Meeting that will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. PROPOSAL 1. ELECTION OF TRUSTEES Each Funds Agreement and Declaration of Trust provides that a majority of the Trustees shall fix the number of the entire Board and that such number shall be at least two and no greater than fifteen. Each Board will fix the appropriate number of Trustees from time to time. Each Funds Agreement and Declaration of Trust further provides that the Board of Trustees shall be divided into three classes. The term of office of the Class III Trustees expires on the date of the 2008 Annual Meeting, and the term of office of the Class I and Class II Trustees will expire one and two years thereafter, respectively. Accordingly, three Class III Trustees are proposed for election. In addition, the Board has nominated Thomas E. Faust Jr. and Allen R. Freedman for election as Class II Trustees. Class III Trustees chosen to succeed the Trustees whose terms are expiring will be elected for a three-year term and Messrs. Faust and Freedman will be elected to serve until 2010 to coincide with the term of office of the other Class II Trustee. An effect of staggered terms is to limit the ability of entities or persons to acquire control of a Fund. Proxies will be voted for the election of the following Trustee nominees: William H. Park, Norton H. Reamer and Heidi L. Steiger, all Class III nominees, and Messrs. Faust and Freedman, both Class II nominees. Mr. Reamer will be elected solely by the holders of each Funds Auction Preferred Shares. Messrs. Faust and Freedman and Ms. Steiger were appointed Trustees of each Fund by the Board effective April 23, 2007. Each nominee is currently serving as a Trustee and has consented to continue to so serve. In the event that a nominee is unable to serve for any reason (which is not now expected) when the election occurs, the accompanying Proxy will be voted for such other person or persons as the Board of Trustees may recommend. No nominee is a party adverse to the Funds or any of its affiliates in any material pending legal proceeding, nor does any nominee have an interest materially adverse to the Funds. The Class I Trustees serving until the 2009 Annual Meeting are Benjamin C. Esty, Ronald A. Pearlman and Lynn A. Stout. The other Class II Trustee serving until the 2010 Annual Meeting is Ralph F. Verni. The nominees for Class III and Class II Trustee and each Funds current remaining Class I and Class II Trustees and their principal occupations for at least the last five years are described below. TRUSTEES Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Other Director- ships Held by Trustee Position(s) Held with Fund Name, Address and Age Principal Occupations During Past Five Years CLASS III TRUSTEES NOMINATED FOR ELECTION NONINTERESTED TRUSTEES William H. Park DOB: 9/19/47 Class III Trustee Until 2008. 3 years. Trustee since 2003. Vice Chairman, Commercial Industrial Finance Corp. (specialty finance com- pany) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). 175 None 2 Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Other Director- ships Held by Trustee Position(s) Held with Fund Name, Address and Age Principal Occupations During Past Five Years Norton H. Reamer (A) DOB: 9/21/35 Class III Trustee Until 2008. 3 years. Trustee since 1998. President, Chief Executive Officer and a Director of Asset Management Finance Corp. (a specialty finance company serving the investment man- agement industry) (since October 2003). President, Unicorn Corporation (an investment and financial advisory services company) (since September 2000). Formerly, Chairman and Chief Operating Officer, Hellman, Jordan Management Co., Inc. (an investment management company) (2000-2003). Formerly, Advisory Director of Berk- shire Capital Corporation (investment banking firm) (2002-2003). 175 None Heidi L. Steiger DOB: 7/8/53 Class III Trustee Until 2008. 3 years. Trustee since 2007. President, Lowenhaupt Global Advi- sors, LLC (global wealth management firm) (since 2005). Formerly, President and Contributing Editor, Worth Maga- zine (2004). Formerly, Executive Vice President and Global Head of Private Asset Management (and various other positions), Neuberger Berman (invest- ment firm) (1986-2004). 172 Director of Nuclear Electric Insurance Ltd. (nuclear insurance provider) and Aviva USA (insur- ance provider) CLASS II TRUSTEES NOMINATED FOR ELECTION INTERESTED TRUSTEE Thomas E. Faust Jr. DOB: 5/31/58 Class II Trustee Until 2010. 2 years. Trustee since 2007 President and Chief Executive Officer of Eaton Vance Corp. (EVC), Boston Management and Research (BMR) and Eaton Vance Management (EVM or Eaton Vance), and Director of Eaton Vance Distributors, Inc. (EVD). Trustee and/or officer of 171 registered investment companies and 5 private investment companies managed by Eaton Vance or BMR. 171 Director of EVC NONINTERESTED TRUSTEE Allen R. Freedman DOB: 4/3/40 Class II Trustee Until 2010. 2 years. Trustee since 2007. Former Chairman and Chief Executive Officer of Assurant, Inc. (insurance provider) (1978-2000). Formerly, a Director of Loring Ward International (fund distributor) (2005-2007). 174 Director of Assurant, Inc. and Stonemor Partners L.P. (owner and opera- tor of cemeteries) CLASS I AND CLASS II TRUSTEES NONINTERESTED TRUSTEES Benjamin C. Esty DOB: 1/2/63 Class I Trustee Until 2009. 3 years. Trustee since 2006 Roy and Elizabeth Simmons Professor of Business Administration, Harvard University Graduate School of Business Administration (since 2003). Formerly, Associate Professor, Harvard University Graduate School of Business Adminis- tration (2000-2003). 175 None 3 Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Other Director- ships Held by Trustee Position(s) Held with Fund Name, Address and Age Principal Occupations During Past Five Years Ronald A. Pearlman DOB: 7/10/40 Class I Trustee Until 2009. 3 years. Trustee since 2003. Professor of Law, Georgetown University Law Center. 175 None Lynn A. Stout DOB: 9/14/57 Class I Trustee Until 2009. 3 years. Trustee since 1998. Professor of Law, University of California at Los Angeles, School of Law. 175 None Ralph F. Verni DOB: 1/26/43 Chairman of the Board since July 1, 2007 and Class II Trustee Until 2010. 3 years. Trustee since 2006. Consultant and private investor. 175 None (1) The business address of each Trustee is The Eaton Vance Building, 255 State Street, Boston, MA 02109. (2) Includes both master and feeder funds in a master-feeder structure. (A) APS Trustee. Interested Trustee Thomas E. Faust Jr. is an interested person (as defined in the Investment Company Act of 1940 (the 1940 Act)) by reason of his affiliations with EVM, each Funds investment adviser, and EVC, a publicly-held holding company, which owns all the outstanding shares of EVM and of EVMs trustee, EV. (EVM, EVC, and their affiliates are sometimes referred to collectively as the Eaton Vance Organization.) Mr. Faust holds a position with other Eaton Vance affiliates that is comparable to his position with Eaton Vance listed above. Election of Trustees by APS and Common Shares Under the terms of each Funds By-Laws, as amended (the By-Laws), the holders of the APS are entitled as a class, to the exclusion of the holders of the Common Shares, to elect two Trustees of each Fund (identified by an (A) after their names above). Simply stated, the APS Trustees are only elected by the holders of the Funds APS. Holders of Common Shares do not vote on the election of APS Trustees. Norton H. Reamer has been nominated for election by the holders of the APS. The By-Laws further provide for the election of the other nominees named above by the holders of the Common Shares and the APS, voting as a single class. Election of Trustees is non-cumulative. Shareholders do not have appraisal rights in connection with the proposal in this proxy statement. The Trustees of a Fund shall be elected by the affirmative vote of a plurality of the shares of the Fund entitled to vote. Share Ownership by Trustees The following table shows the dollar range of shares beneficially owned in a Fund and in all Eaton Vance funds by each Trustee: Aggregate Dollar Range of Equity Securities in all Eaton Vance Funds Overseen by Trustee  Dollar Range of Fund Shares Held  Name of Trustee Interested Trustee Thomas E. Faust Jr. None Over$100,000 Noninterested Trustees Benjamin C. Esty None Over$100,000 Allen R. Freedman None Over$100,000 William H. Park None Over$100,000 Ronald A. Pearlman None Over$100,000 Norton H. Reamer None Over$100,000 Heidi L. Steiger None $50,001  $100,000 Lynn A. Stout None Over$100,000* Ralph F. Verni None Over$100,000 * Includes shares held in Trustee Deferred Compensation Plan  Figures are as of January 15, 2008. 4 Board Meetings and Committees During the fiscal year ended November 30, 2007, the Trustees of each Fund met eleven times. Each Board of Trustees has three formal standing committees, an Audit Committee, a Special Committee and a Governance Committee. The Audit Committee met seven times, the Special Committee met ten times and the Governance Committee met five times during such period. Each Trustee listed above attended at least 75% of such Board and Committee meetings on which he or she serves. None of the Trustees attended the 2007 Annual Meeting of Shareholders. The Audit, Special and Governance Committees of the Board of Trustees of each Fund are each comprised of Trustees who are not interested persons as that term is defined under the 1940 Act (Independent Trustees). The respective duties and responsibilities of these Committees remain under the continuing review of the Governance Committee and the Board. Messrs. Reamer (Chair), Park and Verni and Mmes. Steiger and Stout serve on the Audit Committee of the Board of Trustees of each Fund, such Audit Committee being established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934. Each Audit Committee member is independent under applicable listing standards of the New York and American Stock Exchanges (as applicable). The purposes of the Audit Committee are to (i) oversee each Funds accounting and financial reporting processes, its internal control over financial reporting, and, as appropriate, the internal control over financial reporting of certain service providers; (ii) oversee or, as appropriate, assist Board oversight of the quality and integrity of each Funds financial statements and the independent audit thereof; (iii) oversee, or, as appropriate, assist Board oversight of, each Funds compliance with legal and regulatory requirements that relate to the Funds accounting and financial reporting, internal control over financial reporting and independent audits; (iv) approve, prior to appointment, the engagement and, when appropriate, replacement of the independent auditors, and, if applicable, nominate independent auditors to be proposed for shareholder ratification in any proxy statement of each Fund; (v) evaluate the qualifications, independence and performance of the independent auditors and the audit partner in charge of leading the audit; and (vi) prepare such Audit Committee reports consistent with the requirements of Rule 306 of Regulation S-K for inclusion in the proxy statement for the Annual Meeting of Shareholders of each Fund. Each Funds Board of Trustees has adopted a written charter for its Audit Committee, a copy of which, without appendices, is attached as Exhibit A. The Audit Committees Report is set forth below under Additional Information. The Board of Trustees of each Fund has designated Messrs. Park and Reamer as the Funds Audit Committee financial experts. Messrs. Verni (Chair), Esty, Freedman, Park, Pearlman and Reamer serve on the Special Committee of the Board of Trustees of each Fund. The purposes of the Special Committee are to consider, evaluate and make recommendations to the Board of Trustees concerning the following matters: (i) contractual arrangements with each service provider to a Fund, including advisory, sub-advisory, transfer agency, custodial and fund accounting, distribution services (if any) and administrative services; (ii) any and all other matters in which any of a Funds service providers (including Eaton Vance or any affiliated entity thereof) has any actual or potential conflict of interest with the interests of a Fund or its shareholders; and (iii) any other matter appropriate for review by the Independent Trustees, unless the matter is within the responsibilities of the Audit Committee or the Governance Committee of the Fund. Mmes. Stout (Chair) and Steiger and Messrs. Esty, Freedman, Park, Pearlman, Reamer and Verni serve on the Governance Committee of the Board of Trustees of the Fund. Each Governance Committee member is independent under applicable listing standards of the New York Stock Exchange and American Stock Exchange (as applicable). The purpose of the Governance Committee is to consider, evaluate and make recommendations to the Board of Trustees with respect to the structure, membership and operation of the Board of Trustees and the Committees thereof, including the nomination and selection of Independent Trustees and a Chairperson of the Board and the compensation of Independent Trustees. The Funds Board of Trustees has adopted a written charter for its Governance Committee, a copy of which is attached as Exhibit B but is not available on Eaton Vances website. The Governance Committee identifies candidates by obtaining referrals from such sources as it deems appropriate, which may include current Trustees, management of the Fund, counsel and other advisors to the Trustees, and shareholders of the Fund who submit recommendations in accordance with the procedures described in the Committees charter. In no event shall the Governance Committee consider as a candidate to fill any vacancy an individual recommended by management of the Fund, unless the Governance Committee has invited management to make such a recommendation. The Governance Committee will, when a vacancy exists or is anticipated, 5 consider any nominee for Independent Trustee recommended by a shareholder if such recommendation is submitted in writing to the Governance Committee, contains sufficient background information concerning the candidate, including evidence the candidate is willing to serve as an Independent Trustee if selected for the position, and is received in a sufficiently timely manner. The Governance Committees procedures for identifying and evaluating candidates for the position of Independent Trustee, including the procedures to be followed by shareholders of the Fund wishing to recommend such candidates for consideration by the Governance Committee and the qualifications the Governance Committee will consider, are set forth in Appendix A to the Committees charter. Communications with the Board Shareholders wishing to communicate with the Board may do so by sending a written communication to the Chairperson of the Board, the Chairperson of any of the Audit Committee, Special Committee or Governance Committee or to the Independent Trustees as a group, at the following address: The Eaton Vance Building, 255 State Street, Boston, MA 02109, - the Secretary of the applicable Fund. Remuneration of Trustees The fees and expenses of those Trustees of each Fund who are not members of the Eaton Vance Organization will be paid by the Funds. For the fiscal year ended November 30, 2007, the noninterested Trustees of the Funds earned the compensation set forth below in their capacities as Trustees of the Funds. For the calendar year ended December 31, 2007, the Trustees earned the following compensation in their capacities as Trustees of the funds in the Eaton Vance fund complex : Benjamin C. Esty Allen R. Freedman William H. Park Ronald A. Pearlman Norton H. Reamer Heidi L. Steiger Lynn A. Stout Ralph F. Verni California Fund $ 1,094 $ 705 $ 1,149 $ 881 $ 1,265 $ 659 $ 1,120 $ 1,387 Florida Fund 832 525 898 661 999 468 821 1,073 Massachusetts Fund 219 150 209 183 222 159 249 262 Michigan Fund 219 150 209 183 222 159 249 262 Municipal Fund 1,970 1,307 1,984 1,614 2,153 1,294 2,115 2,434 New Jersey Fund 832 525 898 661 999 468 821 1,073 New York Fund 832 525 898 661 999 468 821 1,073 Ohio Fund 219 150 209 183 222 159 249 262 Pennsylvania Fund 219 150 209 183 222 159 249 262 Total Compensation from Fund and Fund Complex $200,000 $150,000 $200,000 $166,667 $217,500 $150,000 $217,500 $257,500 As of January 15, 2008, the Eaton Vance Fund Complex consisted of 175 registered investment companies or series thereof. Mr. Freedman and Ms. Steiger were appointed as Trustees of each Fund on April 23, 2007 and thus the compensation figures listed for the Fund and Fund Complex are estimated for the calendar year ended December 31, 2007 based on the amount each would have received if they had been a Trustee for the full calendar year. Includes deferred compensation as follows: California  $557, Florida  $435, Massachusetts  $101, Michigan  $101, Municipal  $961, New Jersey  $435, New York  $435, Ohio  $101 and Pennsylvania  $101. Includes deferred compensation as follows: California  $284, Florida  $209, Massachusetts  $63, Michigan  $63, Municipal  $537, New Jersey  $209, New York  $209, Ohio  $63 and Pennsylvania  $63. Includes deferred compensation as follows: California  $841, Florida  $651, Massachusetts  $159, Michigan  $159, Municipal  $1,477, New Jersey  $651, New York  $651, Ohio  $159 and Pennsylvania  $159. Includes $80,000 of deferred compensation. Includes $45,000 of deferred compensation. Includes $128,750 of deferred compensation. Trustees of each Fund who are not affiliated with Eaton Vance may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of a Trustees Deferred Compensation Plan (a Trustees Plan). Under each Trustees Plan, an eligible Trustee may elect to have his deferred fees invested by each Fund in the shares of one or more funds in the Eaton Vance Fund Complex, and the amount paid to the Trustees under each Trustees Plan will be determined based upon the performance of such investments. Deferral of Trustees fees in accordance with each Trustees Plan will have a negligible effect on the Funds assets, liabilities, and net income per share, and will not obligate a Fund to retain the services of any Trustee or obligate a Fund to pay any particular level of compensation to the Trustee. No Fund has a retirement plan for its Trustees. The Board of Trustees of each Fund recommends that shareholders vote FOR the election of the three Class III Trustee nominees and two Class II Trustee nominees. 6 NOTICE TO BANKS AND BROKER/DEALERS Each Fund has previously solicited all Nominee and Broker/Dealer accounts as to the number of additional proxy statements required to supply owners of shares. Should additional proxy material be required for beneficial owners, please forward such requests to PFPC Inc., P.O. Box 43027, Providence, RI 02940-3027. ADDITIONAL INFORMATION Audit Committee Report Each Funds Audit Committee reviewed and discussed the audited financial statements with Fund management. Each Funds Audit Committee also discussed with the independent registered public accounting firm the matters required to be discussed by SAS 61 (Codification of Statements on Auditing Standards), as modified or supplemented. Each Audit Committee received the written disclosures and the letter from the independent registered public accounting firm required by Independence Standards Board Standard No. 1 (Independence Standards Board Standard No. 1, Independence Discussions with Audit Committees), as mod-ified or supplemented, and discussed with the independent registered public accounting firm their independence. Based on the review and discussions referred to above, each Audit Committee recommended to the Board of Trustees that the audited financial statements be included in the Funds annual report to shareholders for the fiscal year ended November 30, 2007 for filing with the Securities and Exchange Commission. As mentioned, the Audit Committee is comprised of Messrs. Reamer (Chair), Park and Verni and Mmes. Steiger and Stout. Auditors, Audit Fees and All Other Fees Deloitte & Touche LLP (Deloitte), 200 Berkeley Street, Boston, Massachusetts 02116, serves as independent registered public accounting firm of each Fund. Deloitte is expected to be present at the Annual Meeting, but if not, a representative will be available by telephone should the need for consultation arise. Representatives of Deloitte will have the opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions. Aggregate audit, audit-related, tax, and other fees billed for services rendered to each Fund by the Funds independent registered public accounting firm for the relevant periods are set forth on Exhibit C hereto. Aggregate non-audit fees (i.e., fees for audit-related, tax, and other services) billed for services rendered for the relevant periods to (i) each Fund by the Funds independent registered public accounting firm; and (ii) the Eaton Vance Organization by each Funds independent registered public accounting firm are also set forth on Exhibit C hereto. Each Funds Audit Committee has adopted policies and procedures relating to the pre-approval of services provided by the Funds independent registered public accounting firm (the Pre-Approval Policies). The Pre-Approval Policies establish a framework intended to assist the Audit Committee in the proper discharge of its pre-approval responsibilities. As a general matter, the Pre-Approval Policies (i) specify certain types of audit, audit-related, tax, and other services determined to be pre-approved by the Audit Committee; and (ii) delineate specific procedures governing the mechanics of the pre-approval process, including the approval and monitoring of audit and non-audit service fees. Unless a service is specifically pre-approved under the Pre-Approval Policies, it must be separately pre-approved by the Audit Committee. The Pre-Approval Policies and the types of audit and non-audit services pre-approved therein must be reviewed and ratified by each Funds Audit Committee at least annually. Each Funds Audit Committee maintains full responsibility for the appointment, compensation, and oversight of the work of each Funds independent registered public accounting firm. Each Funds Audit Committee has considered whether the provision by the Funds independent registered public accounting firm of non-audit services to the Funds investment adviser, as well as any of its affiliates that provide ongoing services to the Fund, that were not pre-approved pursuant to Rule 2-01(c)(7)(ii) of Regulation S-X is compatible with maintaining the independent registered public accounting firms independence. Officers of the Funds The officers of the Funds and their length of service are set forth below. The officers of each Fund hold indefinite terms of office. Because of their positions with Eaton Vance and their ownership of EVC stock, the officers of the Funds will benefit from the advisory and administration fees paid by each Fund to Eaton 7 Vance. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with Eaton Vance listed below. Term of Office and Length of Time Served Position(s) Held with Fund Principal Occupations During Past Five Years Name, Address and Age Cynthia J. Clemson DOB: 3/2/63 President of the California, Florida, Michigan, New York, Ohio and Pennsylva- nia Funds; Vice President of the Massachusetts, Municipal and New Jersey Funds President since 2005; Vice President since 2004 Vice President of Eaton Vance and BMR. Officer of 90 registered investment com- panies managed by Eaton Vance or BMR. Robert B. MacIntosh DOB: 1/22/57 President of the Massachusetts, Municipal and New Jersey Funds; Vice President of the California, Florida, Michigan, New York, Ohio and Pennsylva- nia Funds President since 2005; Vice President since 1998 Vice President of Eaton Vance and BMR. Officer of 90 registered investment com- panies managed by Eaton Vance or BMR. William H. Ahern, Jr. DOB: 7/28/59 Vice President of the Michigan, Municipal and Ohio Funds Vice President of the Michigan Fund since 2000; of the Munici- pal Fund since 2004; of the Ohio Fund since 2005 Vice President of Eaton Vance and BMR. Officer of 75 registered investment com- panies managed by Eaton Vance or BMR. Craig R. Brandon DOB: 12/21/66 Vice President of the New York Fund Since 2005 Vice President of Eaton Vance and BMR. Officer of 44 registered investment com- panies managed by Eaton Vance or BMR. Thomas M. Metzold DOB: 8/3/58 Vice President of the Municipal and Penn- sylvania Funds Vice President of the Municipal Fund since 1998; of the Pennsylvania Fund since 2005 Vice President of Eaton Vance and BMR. Officer of 43 registered investment com- panies managed by Eaton Vance or BMR. Adam Weigold DOB: 3/22/75 Vice President of the Pennsylvania Fund Since 2007 Vice President of Eaton Vance, BMR and EVD. Officer of 70 registered investment companies managed by Eaton Vance or BMR. Barbara E. Campbell DOB: 6/19/57 Treasurer Since 2005 Vice President of Eaton Vance, BMR and EVD. Officer of 175 registered investment companies managed by Eaton Vance or BMR. Maureen A. Gemma DOB: 5/24/60 Secretary Since 2007 Deputy Chief Legal Officer of Eaton Vance, BMR and EVC and Vice President of Eaton Vance and BMR. Officer of 175 registered investment companies man- aged by Eaton Vance or BMR. Paul M. ONeil DOB: 7/11/53 Chief Compliance Officer Since 2004 Vice President of BMR and Eaton Vance. Officer of 176 registered investment com- panies managed by Eaton Vance or BMR. John A. Pelletier DOB: 6/24/64 Chief Legal Officer Since 2007 Vice President and Chief Legal Officer of BMR, Eaton Vance, EVD, EV and EVC. Previously, Chief Operating Officer and Executive Vice President (2004-2007) and General Counsel (1997-2004) of Natixis Global Associates. Officer of 175 regis- tered investment companies managed by Eaton Vance or BMR. The business address of each officer is The Eaton Vance Building, 255 State Street, Boston, MA 02109. Includes both master and feeder funds in a master-feeder structure. 8 Investment Adviser and Administrator Eaton Vance Management, with its principal office at The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, serves as the investment adviser and administrator to each Fund. Proxy Solicitation and Tabulation The expense of preparing, printing and mailing this Proxy Statement and enclosures and the costs of soliciting proxies on behalf of the Board of Trustees of each Fund will be borne ratably by the Funds. Proxies will be solicited by mail and may be solicited in person or by telephone or facsimile by officers of a Fund, by personnel of its administrator, Eaton Vance, by the transfer agent, PFPC Inc., or by broker-dealer firms. The expenses associated with the solicitation of these proxies and with any further proxies that may be solicited by a Funds officers, by Eaton Vance personnel, by PFPC Inc., or by broker-dealer firms, in person, or by telephone or by facsimile will be borne by that Fund.
